The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Status of Claims
Claims 1 – 9 and 11 – 16 are currently pending.

Election/Restrictions
Applicant’s election of Group II, Claims 2 – 9 and 12 – 14 corresponding to a method of treating a disorder mediated by a p53-MDM2 interaction Acknowledgement is made of the election of the following species:
a) a single disclosed compound having the following structure:

    PNG
    media_image1.png
    131
    247
    media_image1.png
    Greyscale

Elected compound specie
b) Cancer as the single, disclosed disorder mediated by a p53-MDM2 interaction
c) Acute myelogenous leukemia (AML) as the single form of cancer
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).   

Claims 2 – 9 and 12 – 14 are under examination in the instant office action.  
It is noted that search and examination was expanded to nonelected embodiments, e.g. the compound of LaCrampe (Compound 179) and Park, as set forth in the prior art rejection below. The search was not extended to the entire scope of the claims since prior art was found for the generic claim. 

Priority
This application, 16/718,955, filed 12/18/2019 is a continuation of 15/982,043, filed 05/17/2018, now abandoned.  15/982,043 is a division of 15/398,291, filed 01/04/2017, now abandoned.  15/398,291 is a division of 12/678,961, filed 03/18/2010, now U.S. Patent 9,573,933.  12/678,961, filed 03/18/2010 is a national stage entry of PCT/EP2008/062433, International Filing Date: 09/18/2008 and claims foreign priority to 07116889.2, filed 09/21/2007.


	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This rejection is limited to the elected disorder mediated by a p53-MDM2 interaction, cancer.
Claims 2 – 9 and 12 – 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of glioma and ovarian cancer, does not reasonably provide enablement for the treatment of any form of cancer, including the elected form of cancer, acute myelogenous leukemia (AML).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  This is a Scope of Enablement rejection.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The nature of the invention, and breadth of the claims
The invention is drawn to a method of treating cancer in a subject (reasonably construed as any form of cancer), comprising administering to a patient in need thereof a compound of Formula (I) (shown below). 

    PNG
    media_image2.png
    319
    1194
    media_image2.png
    Greyscale

The scope of compounds encompassed by the claimed Formula (I) is immense, encompassing millions of possible compounds.
The scope of “cancer” as disclosed in the specification (pages 58 – 59) encompasses an immense range of lymphomas, leukemias, sarcomas and carcinomas drawn to almost every conceivable tissues and organs. 
The present specification defines the term “treating” or "treatment" as follows:
The term "treating” or “treatment” as used herein covers any treatment of a disease and/or condition in an animal, particularly a human, and includes: (i) preventing a disease and/or condition from occurring in a subject which may be predisposed to the disease and/or condition but has not yet been diagnosed as having it; (ii) inhibiting the disease and/or condition, i.e., arresting its development; (iii) relieving the disease and/or condition, i.e., causing regression of the disease and/or condition. 

Thus, the claims encompass embodiments wherein any and all types of cancer are not only slowed or arrested (i.e. treated) but also prevented from occurring in certain patient populations.
The state and predictability of the art, and relative skill of those in the art
It is well established in the literature that there are hundreds of type of cancers and each cancer condition is a reflection of different causative factors and different cellular behaviors; one compound capable of treating one type of cancer is unlikely to be useful in treating other types of cancer.  See MedicineNet (“Cancer” at http://www.medterms.com), which discloses that “cancer is not one disease.  It is a group of more than 100 different and distinctive diseases”.  have many different forms in each body area”.  
The prevention of cancer generally cannot possibly be considered enabled.  No compound (let alone a genus of compounds as broad as that presently claimed) has ever been found that can prevent cancers generally, even though massive efforts have been directed towards this end.  Since this assertion is contrary to what is known in oncology, proof must be provided that this revolutionary assertion has merits.  Applicant is asserting that they succeeded where others have failed. Where extensive efforts have all failed, it is reasonable for the Patent and Trademark Office to require proof that the claimed invention actually works for this specific utility. It is well established that a utility rejection is proper when scope of enablement is not reasonably correlated to the scope of the claims. (In re Vaeck 20 USPQ2d 1439, 1444, In re Ferens 163 USPQ 609).
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  That factor is outweighed, however, by the unpredictable nature of the art.  
With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the “general unpredictability of the field [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")
In the instant case, Applicants’ claimed methods encompass treating and any and all cancers in a subject in need thereof, and preventing any form of cancer is specific patient populations not diagnosed with cancer.  Such treatment and prevention of cancer is contrary to established medical science.  It is well established in the art of oncology that cancers arise in humans by different underlying causes, including genetic, environmental, and chemical.  There is not 
It is noted that the present specification supports the art-recognized unpredictability in the field of treatment of cancer, wherein a significant percentage of the compounds of Formula (I), for which data is disclosed, exhibit no discernible effect on cell proliferation in vitro, in either, or both of, A2780 or U87MG cell lines.  At best, a limited subgenus of the claimed compounds are considered to be enabled for treating a patient having glioma or ovarian cancer in view of the vitro cell proliferation data disclosed in the specification.
The amount of direction or guidance provided and the presence or absence of working examples
As noted above, in light of the in vitro data disclosed, the specification (pages 95 – 99) provides guidance for treating two specific forms of cancer, glioma (U87MG cells) and ovarian cancer (A2780 cells) by administering a narrow subgenus of compounds of Formula (I).
The specification does not provide direction or guidance necessary to treat or prevent all cancers, particularly in humans.  
	Moreover, there is not a single working example demonstrating that any compound of the invention is effective in treating (or preventing) any form of cancer in any subject.

	The quantity of experimentation necessary
supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that the instantly claimed genus of compounds could be predictably used to treat (and prevent) all cancers as inferred in the claims and contemplated by the specification.  Indeed, as discussed above, the specification supports the case for undue experimentation, in view of the significant percentage of compounds of Formula (I), for which data is disclosed, exhibit no discernible effect on cell proliferation in vitro, in either, or both of, A2780 or U87MG cell lines.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  
In the instant case, Applicants have presented data showing that a small genus of compounds of instant Formula (I) exhibit some effect on proliferation of glioma and ovarian cell lines, and thus may be effective in treating these specific forms of cancer in subjects in need thereof.  
As discussed above, an assertion that an enormous genus of compounds would be effective in treating all forms of cancer is contrary to established medical science and oncology.  No compound exists in the art that is effective in treating all forms of cancer or preventing any cancer, let alone all cancers.  

Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 
Claims 2 – 9 and 12 – 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over LaCrampe et al. in WO 2006/032631 (published: March 30, 2006; IDS Foreign Patent Document Cite No. 5) in view of Park et al. in Annu. Rev. Pharmacol. Toxicol. 2001, 41:443 – 470.
LaCrampe teaches compounds of formula (I) (Figure 1, below) that inhibit the interaction between MDM2 and p53 for use in treating cancer, including the elected form of cancer, acute myelogenous leukemia (AML) (page 29, lines 35 – 36; instant Claims 13 and 14), and for enhancing the effectiveness of chemotherapy and radiotherapy (page 4, lines 6 – 15).

    PNG
    media_image3.png
    130
    433
    media_image3.png
    Greyscale

Formula (I) - Compounds of LaCrampe et al.
Figure 1
LaCrampe teaches compound No. 179 (page 103, Table) having the structure shown in Figure 2 below.  

    PNG
    media_image4.png
    174
    261
    media_image4.png
    Greyscale

Compound No. 179 of LaCrampe 
Figure 2
Compound 179 of LaCrampe corresponds to a compound of instant 2 – 9 and 12 – 14 wherein, m = 0, n = 1, p = 0, s= 0, t = 0, X = CHR8, wherein R8 = hydrogen, R2 = C1alkyloxy (i.e. methoxy), R3 = R4 = R5 = R6 = hydrogen, element Q and Y = -CR9=C<, wherein R9 = hydrogen and Z is the radical (a-2), wherein R10 = hydrogen and R11 = hydroxyC1alkyl (i.e. hydroxymethyl).  LaCrampe teaches, in Table F2 (page 115) that Compound 179 is an inhibitor of the interaction of MDM2 and p53 in human glioblastoma cells (p53 ELISA assay, C.1., page 109) and also inhibits the proliferation of U87MG cells (Proliferation assay, C.2., page 110).
The difference between compound 179 of LaCrampe and a compound of instant Claims 2 – 9 and 12 – 14 (more specifically, the compound of instant Claim 9, shown side-by-side below in Figure 3) is that the instantly claimed compounds require an additional substituent, R20, to be present on the phenyl ring that contains the R2 substituent.  An R20 substituent in the instantly claimed compounds specie is a fluorine atom.  

    PNG
    media_image5.png
    356
    574
    media_image5.png
    Greyscale
	
    PNG
    media_image4.png
    174
    261
    media_image4.png
    Greyscale

Instantly Claimed Compound            		Compound No. 179 of LaCrampe 
Figure 3
2 substituent in compound 179 of LaCrampe with a fluorine atom.
Park reviews the metabolism of drugs that contain fluorine.  Park teaches that fluorine substitution can have a profound effect on drug disposition in terms of distribution and metabolism and can be used constructively by medicinal chemists to improve both the safety and efficacy of a drug (page 443, Introduction).  Park teaches that fluorine is a reasonable hydrogen mimic and exerts only a minor steric demand at receptor sites (page 44, 1st paragraph). Park teaches that the presence of a fluorine group in aromatic systems can inhibit drug metabolism by blocking oxidation at a specific position and by decreasing the rate of the reaction of the π–system of the benzene ring with activated cytochrome P450 (page 450, final paragraph).  Park teaches, an example of rational drug design wherein replacement of a hydrogen atom adjacent to a methoxy group by a fluorine atom provides a compound with reduced haemotoxicity (page 453, Figure 5).

    PNG
    media_image6.png
    271
    817
    media_image6.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute a hydrogen atom adjacent to a 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

A compound rendered obvious by LaCrampe and Park
One would have been motivated to do so, with a reasonable expectation of success because Park teaches that substituting fluorine for hydrogen often improves the safety and efficacy of a drug and, further, that substitution of a hydrogen atom in a phenyl ring by fluorine adjacent (ortho) to a methoxy group is a known rational approach to drug design to improve drug safety.
Instant Claim 9 is drawn to a small genus of compounds, wherein R2 and R20 are fluorine and methoxy.  However, the relative positions of said substituents are reversed (i.e. they are positional isomers) and further, the 7-position of the benzimidazole ring of the Applicant-elected compound is substituted by a methyl group (see below, for a comparison of the compound rendered obvious by LaCrampe and Park and the Applicant-elected compound, below).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Compound 179 of LaCrampe and Park        Compound of instant Claim 9
LaCrampe teaches a compound (187, below) which is closely related structurally to compound 179 that contains a methyl group in the 7-position of the benzimidazole ring.  

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Compound 187 of LaCrampe
Compound 187 is also an inhibitor of the interaction of MDM2 and p53 in human glioblastoma cells and also inhibits the proliferation of U87MG cells (Table, page 115).
It would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute a hydrogen atom of compound 179 of LaCrampe with a methyl group at position 7 of the benzimidazole ring.  One would have been motivated to do so with a reasonable expectation that the resulting compound would also inhibit the interaction of MDM2 and p53 in human glioblastoma cells and proliferation of U87MG cells because LaCrampe teaches that compounds containing either a hydrogen atom or a methyl group at the 7-position possess the same pharmacological activity.
Moreover, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to modify the position of the methoxy substituent in the phenyl ring of LaCrampe to the alternative position in the Applicant-elected compound.  One would have been motivated to do so, with position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977) (see MPEP 2144.09).
Finally, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to modify the positional methoxy isomer of the 7-methyl benzimidazole analogue of compound 179 of LaCrampe with a fluorine atom ortho to the methoxy group because, as discussed above, Park teaches that substituting fluorine for hydrogen often improves the safety and efficacy of a drug and, further, that it is recognized in the art of rational drug design that substitution of a hydrogen atom by a fluorine atom ortho to a methoxy group provides a compound with an improved safety profile.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 2 – 9 and 12 – 14 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claims 1 – 14 of US Patent 7,834,016 in view of Park et al. in Annu. Rev. Pharmacol. Toxicol. 2001, 41:443 – 470.

The instant and copending claims are both drawn to a compound of formula (I) (below), wherein R2 = alkoxy.  The difference between the instant

    PNG
    media_image3.png
    130
    433
    media_image3.png
    Greyscale

claims and the claims of the US patent are that the instant claims require a second substituent, R20, which may be a fluorine atom, on the phenyl ring that contains R2.  
Park reviews the metabolism of drugs that contain fluorine.  Park teaches that fluorine substitution can have a profound effect on drug disposition in terms of distribution and metabolism and can be used constructively by medicinal chemists to improve both the safety and efficacy of a drug (page 443, Introduction).  Park teaches, an example of rational drug design wherein replacement of a hydrogen atom adjacent to a methoxy group by a fluorine atom provides a compound with reduced haemotoxicity (page 453, Figure 5).
It would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute a hydrogen atom adjacent to a methoxy group in compound 179 of LaCrampe with a fluorine atom.  One would have been motivated to do so, with a reasonable expectation of success because Park teaches that substituting fluorine for hydrogen often improves the safety and efficacy of a drug and, further, that substitution of a hydrogen atom in a phenyl 

Conclusion
Claims 2 – 9 and 12 – 14 are rejected.  No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/DENNIS HEYER/Primary Examiner, Art Unit 1628                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.